Citation Nr: 0531942	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-36 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
January 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
psychiatric disability, to include major depressive disorder, 
psychosis, bipolar disorder, and schizotypal personality 
disorder.  

The rating action from which this appeal arises was sent to 
the veteran by a July 19, 2002 letter.  The veteran initiated 
timely appeal in February 2003.  A Statement of the Case 
(SOC) was sent to the veteran on August 21, 2003.  The 
veteran's VA Form 9 was not received until December 18, 2003, 
and appeal was not perfected timely.  38 C.F.R. § 20.302(b) 
(2005) (substantive appeal is due within 60 days from the 
date of mailing of the SOC, or within the remainder of the 
one-year period from the date of mailing of the unfavorable 
rating action being appealed, whichever ends later).  As the 
SOC was sent after the expiration of the one-year period 
after the issuance of the rating action being appealed, the 
operative deadline for perfecting appeal is 60 days after the 
issuance of the SOC.  

The Board acknowledges the veteran's written request to 
extend the time for completing appeal, received on October 6, 
2003.  The regulations require that requests to extend time 
to perfect appeal be filed before expiration of appeal 
period.  38 C.F.R. § 20.303(2005).  This request was received 
timely, as the appeal deadline would have expired in late 
October 2003.  The record below does not reflect RO decision 
specific to the issue of timeliness of substantive appeal or 
on the request to extend the appeal deadline.  Nonetheless, 
having reviewed the entire record, and in particular, noting 
that the veteran is, to date, pursuing this claim pro se, the 
Board hereby deems appeal was filed timely.  See Roy v. 
Brown, 5 Vet. App. 554 (1993); Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (Board may waive the issue of timeliness of 
appeal).  The RO, too, apparently has done so, given the 
issuance of a June 2005 Supplemental SOC (SSOC) reflecting 
continued denial of the claim on its merits.  

In a statement received in July 2005, the veteran withdrew 
his prior request, in VA Form 9, for a hearing before a 
Veterans Law Judge of the Board.

The appeal as to service connection for acquired psychiatric 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.




REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005), are met.  

The record reflects that the veteran is receiving Social 
Security Administration (SSA) disability compensation 
benefits based upon psychiatric disability.  The date of 
onset of such disability for SSA disability compensation 
purposes has been determined to be January 1999.  VA's duty 
to assist a claimant includes an obligation to obtain SSA 
records.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  These records likely would be material to this claim 
and should be obtained on remand.

The record also reflects treatment at a private medical 
facility (Shands at Vista) in mid-2004.  Treatment apparently 
included brief hospitalization or confinement due to 
psychiatric problems.  The records from this facility appear 
to be incomplete.  Complete clinical and hospitalization 
records from this facility should be obtained on remand.  

Finally, the record indicates ongoing treatment for 
psychiatric problems at VA medical facilities.  As this case 
is to be placed on remand status, any missing records 
concerning more contemporaneous psychiatric care should be 
obtained on remand.  
 
Based upon the foregoing, the most appropriate disposition of 
this claim is deferment of a decision on the merits pending 
further evidentiary development.  This matter is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Ask the veteran to provide VA with 
copies of any evidence - lay or medical - 
relevant to the claim of entitlement to 
service connection for psychiatric 
disability that he has in his possession.  
Also provide the veteran claim 
development assistance as warranted 
consistent with VCAA if he asks for help 
in obtaining additional records from 
pertinent sources of such records, rather 
than providing the records himself.  

2.  Obtain any missing, and more current, 
VA clinical records from the New Orleans, 
Louisiana, and Gainesville, Florida, 
facilities, and associate them with the 
claims file.  

3.  Obtain complete clinical and 
hospitalization records from Vista at 
Shands.  Ask the veteran to execute a 
records release form as necessary to 
obtain them directly on the veteran's 
behalf.  Inform the veteran that he is 
free to supply such records himself if he 
is unwilling to execute a records release 
form.  

4.  Contact the Social Security 
Administration and obtain copies of the 
veteran's disability benefits 
application, supporting 
evidence/exhibits, and administrative law 
judge decision thereon.  

5.  After completing the above and 
obtaining as many of the missing records 
as is reasonably possible consistent with 
VCAA, determine whether further 
evidentiary development, which could 
include VA compensation and pension 
psychiatric examination, is necessary.  
If so, conduct such development.  

6.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
veteran, then issue an updated 
Supplemental Statement of the Case, and 
give the veteran and his accredited 
representative (if any) an appropriate 
amount of time to respond to it.  
Thereafter, the claim should be directed 
to the Board, if in order. 

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case as to any issue on appeal.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

